Filed 12/4/13 P. v. Stiles CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C072976

         v.                                                                       (Super. Ct. No. 11F3774)

DARREN KEITH STILES,

                   Defendant and Appellant.




         Defendant Darren Keith Stiles pleaded guilty to unlawful possession of a firearm
and admitted allegations that he had a prior strike conviction and served a prior prison
term. The trial court sentenced defendant to five years in prison (the middle term of two
years, doubled for the prior strike, plus one year for the prior prison term), and awarded
presentence credit as follows: 513 days of actual credit and 256 days of conduct credit,
calculated at the rate in existence when defendant committed the offense. The rate for
calculating conduct credit in existence on July 5, 2011, was to divide the number of days



                                                             1
actually served by four, truncate any remainder, and then multiply the quotient by two.
(People v. Culp (2002) 100 Cal. App. 4th 1278, 1283.)
       Defendant now contends equal protection principles entitle him to presentence
conduct credit calculated at the enhanced rate provided by the Criminal Justice
Realignment Act of 2011 (the Realignment Act) for his days in custody from October 1,
2011, to January 10, 2013, the date of sentencing.
       For the reasons set forth in People v. Rajanayagam (2012) 211 Cal. App. 4th 42
(Rajanayagam) (review den. Feb. 13, 2013), the contention lacks merit.
       We will affirm the judgment.
                                       DISCUSSION
       Defendant contends equal protection principles entitle him to presentence conduct
credit calculated at the enhanced rate provided by the Realignment Act. Operative
October 1, 2011, the Realignment Act amended Penal Code section 4019 to increase the
rate at which prisoners could earn conduct credits to two days for every two days actually
served (amended Pen. Code, § 4019, subd. (f)). The Realignment Act also added
subdivision (h) to section 4019, providing: “The changes to this section enacted by the
act that added this subdivision shall apply prospectively and shall apply to prisoners who
are confined to [specified facilities] for a crime committed on or after October 1, 2011.
Any days earned by a prisoner prior to October 1, 2011, shall be calculated at the rate
required by the prior law.”
       “The first prerequisite to a meritorious claim under the equal protection clause is a
showing the state has adopted a classification that affects two or more similarly situated
groups in an unequal manner. . . . If the first prerequisite is satisfied, we proceed to
judicial scrutiny of the classification[s at issue]. Where, as here, the statutory distinction
at issue neither touches upon fundamental interests nor is based on gender, there is no
equal protection violation if the challenged classification bears a rational relationship to a
legitimate state purpose. [Citations.] Under the rational relationship test, a statutory

                                               2
classification that neither proceeds along suspect lines nor infringes fundamental
constitutional rights must be upheld against equal protection challenge if there is any
reasonably conceivable state of facts that could provide a rational basis for the
classification. [Citation].” (Rajanayagam, supra, 211 Cal.App.4th at p. 53.)
       In Rajanayagam, the Court of Appeal concluded that prisoners who committed
their offenses prior to October 1, 2011, but were in presentence custody after that date,
were, for the purpose of Penal Code section 4019, equally situated with prisoners who
committed their offenses on or after October 1, 2011, and served time in presentence
custody. (Rajanayagam, supra, 211 Cal.App.4th at pp. 53-55.)
       The court in Rajanayagam then addressed whether there was a rational basis for
treating the two groups differently. “[I]n choosing October 1, 2011, as the effective date
[of the Realignment Act], the Legislature took a measured approach and balanced the
goal of cost savings against public safety. The effective date was a legislative
determination that its stated goal of reducing corrections costs was best served by
granting enhanced conduct credits to those defendants who committed their offenses on
or after October 1, 2011. To be sure, awarding enhanced conduct credits to everyone in
local confinement would have certainly resulted in greater cost savings than awarding
enhanced conduct credits to only those defendants who commit an offense on or after the
amendment’s effective date. But that is not the approach the Legislature chose in
balancing public safety against cost savings. [Citation.] Under the very deferential
rational relationship test, we will not second-guess the Legislature and conclude its stated
purpose is better served by increasing the group of defendants who are entitled to
enhanced conduct credits when the Legislature has determined the fiscal crisis is best
ameliorated by awarding enhanced conduct credit to only those defendants who
committed their offenses on or after October 1, 2011.” (Rajanayagam, supra,
211 Cal.App.4th at pp. 55-56.)



                                             3
       Defendant disagrees with the reasoning in Rajanayagam, arguing that “[c]ost
savings is not the issue here. Unequal treatment of similarly situated prisoners is the
issue.” But defendant misses the point. “ ‘ “The ‘standard formulation of the test for
minimum rationality’ [citation] is whether the classification is ‘rationally related to a
legitimate governmental purpose.’ ” ’ ” (People v. Shields (2011) 199 Cal. App. 4th 323,
333.) Cost savings in enacting legislation is clearly “a legitimate governmental purpose.”
(See Fein v. Permanente Medical Group (1985) 38 Cal. 3d 137, 160 [the Legislature’s
conclusion “that it was in the public interest to attempt to obtain some cost savings . . .
[is] rationally related to a legitimate state interest”]; American Bank & Trust Co. v.
Community Hospital (1984) 36 Cal. 3d 359, 372-373 [no violation of equal protection
principles where the Legislature’s enactment of statute was “rationally related” to the
Legislature’s legitimate intent to reduce costs of medical malpractice insurance]; Sakotas
v. Workers’ Comp. Appeals Bd. (2000) 80 Cal. App. 4th 262, 273 [reducing the costs of
workers’ compensation coverage by eliminating the number of successful fraudulent
claims is a legitimate purpose].) Because cost savings constitutes a rational basis for
treating the two groups of prisoners differently, defendant’s equal protection challenge
lacks merit.
       The courts in People v. Kennedy (2012) 209 Cal. App. 4th 385 and People v. Verba
(2012) 210 Cal. App. 4th 991 also rejected the position espoused by defendant, but on
different grounds than the court in Rajanayagam. Defendant disagrees with the holdings
in Kennedy and Verba. Because we decide this case based on the Rajanayagam rationale,
we need not address defendant’s arguments regarding Kennedy and Verba.




                                              4
       Defendant also relies on the holdings in In re Kapperman (1974) 11 Cal. 3d 542
and People v. Sage (1980) 26 Cal. 3d 498. But those cases are inapposite because they do
not address whether cost savings provides a rational basis in this context.
                                      DISPOSITION
       The judgment is affirmed.


                                                                MAURO                  , J.


We concur:


             HULL                    , Acting P. J.


             MURRAY                  , J.




                                             5